BLD-133                                                         NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 19-1447
                                       ___________

            IN RE: MARK A. STEPHENS AND TYRONE K. STEPHENS,
                                                         Petitioners
                    ____________________________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                        (Related to D.N.J. Civ. No. 14-cv-05362)
                      ____________________________________

                      Submitted Pursuant to Rule 21, Fed. R. App. P.
                                    March 14, 2019

                Before: AMBRO, KRAUSE and PORTER, Circuit Judges

                              (Opinion filed March 29, 2019)
                                        _________

                                         OPINION*
                                         _________

PER CURIAM

       Mark and Tyrone Stephens (“Petitioners”), proceeding pro se, petition for a writ of

mandamus directing the United States District Court for the District of New Jersey to

revisit its summary-judgment ruling in a civil action that they litigated in that court. For

the reasons that follow, we will deny the petition.



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                                I.

       The facts and procedural history are well-known to the parties and set out in our

opinion in their direct appeal. See Stephens v. City of Englewood, 689 F. App’x 710 (3d

Cir. 2017) (per curiam, not precedential). Since the time of that decision, we have also

denied the Petitioners’ petition for rehearing and other post-judgment motions, see C.A.

No. 16-1868, and the Supreme Court has denied their petition for a writ of certiorari and

a subsequent motion for rehearing, see Stephens v. City of Englewood, 139 S. Ct. 173

(2018), reh’g denied, 139 S. Ct. 587 (2018). The Petitioners recently filed this

mandamus petition, asking that we “order[] the district court to: (1) Vacate or Reverse the

Order Granting summary judgment, (2) Grant Plaintiffs [sic] Amended complaint and (3)

Motion for Stay, (4) Recuse Judge Martini under 28 U.S.C. § 2106, United States v.

Antar, 53 F.3d 568, 576 (3d Cir. 1995) (ordering reassignment to a different district judge

on remand), and (5) Send this case to trial.” Petition at 7. They also filed a motion for

oral argument.

                                                II.

       A writ of mandamus is a drastic remedy that is available in extraordinary

circumstances only. See In re Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir.

2005). To obtain the writ, a petitioner must show that “(1) no other adequate means

[exist] to attain the relief he desires, (2) the party’s right to issuance of the writ is clear

and indisputable, and (3) the writ is appropriate under the circumstances.” Hollingsworth




                                                2
v. Perry, 558 U.S. 183, 190 (2010) (per curiam) (alteration in original) (internal quotation

marks omitted). The Petitioners have not made that showing here.

       An appeal, not a mandamus petition, is the proper vehicle for challenging the

District Court’s summary-judgment ruling. See Madden v. Myers, 102 F.3d 74, 77 (3d

Cir. 1996) (explaining that mandamus is not a substitute for an appeal). The Petitioners,

of course, have already filed that appeal. To the extent that a litigant is dissatisfied with

an appeal’s disposition, a proper course of action is to petition for rehearing en banc, see

Fed. R. App. P. 35(b), and then file a petition for a writ of certiorari with the United

States Supreme Court, both of which they have already done. Because the relief they

seek could have been obtained on appeal (if it had been warranted), they may not use

mandamus as a vehicle to have us revisit our rulings. See In re Chambers Dev. Co., 148
F.3d 214, 226 (3d Cir. 1998) (“[M]andamus is not a substitute for appeal and a writ of

mandamus will not be granted if relief can be obtained by way of our appellate

jurisdiction.”).1

       For the foregoing reasons, we will deny Petitioners’ petition for a writ of

mandamus. Their motion for oral argument is denied.




1
  While mandamus can be a proper means to seek review of a District Judge’s refusal to
recuse, see In re Antar, 71 F.3d 97, 101 (3d Cir. 1995), there is no basis for mandamus
relief here. As we noted on direct appeal in denying Petitioners’ motion for recusal of the
District Judge, “displeasure with legal rulings does not form an adequate basis for
recusal.” See Stephens, 689 F. App’x at 715. And in any event, because the District
Court proceedings are finished, an order directing the District Judge to recuse himself
would have no effect on the proceedings.
                                              3